DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the Information Disclosure Statement submitted by the applicant on 03/07/2019 and 02/18/2020 have been considered.

Drawings
The drawings were received on 03/07/2019. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Szatmary (US 9717387 B1).
Re. CLAIM 1, Szatmary discloses, A method comprising (Szatmary: [ABS] Apparatus and methods for training and operating of robotic appliances.): receiving, at data processing hardware (Szatmary: the instructions may be executable by a processor to perform a method of operating a robotic appliance apparatus (Col. 3, Ln. 14 - 16).), sensor data of an environment about a robot maneuvering in the environment (Szatmary: In some implementations of robotic navigation in an arbitrary environment, the sensor component 106 may comprise a camera configured to provide an output comprising a plurality of digital image frames refreshed at, e.g., 25 Hz frame rate and/or other frame rate. Output of the sensor 106 in FIG. 1A may comprise representations of one or more objects (e.g., target 114, and/or obstacle 116). The sensor output may be processed by a feature detection apparatus (Col. 9, Ln. 48 - 55).), the sensor data comprising image data (Szatmary: In some implementations of robotic navigation in an arbitrary environment, the sensor component 106 may comprise a camera configured to provide an output comprising a plurality of digital image frames (Col. 9, Ln. 48-51); The input signal may comprise a sequence of images and/or image frames (Col. 8, Ln. 43-44).); executing, by the data processing hardware (Szatmary: The instructions may be executable by a processor to perform a method of operating a robotic appliance apparatus (Col. 3, Ln. 14 - 16).), at least one waypoint heuristic based on the image data (Szatmary: In one or more implementations, the robotic cleaning apparatus may be configured to explore user premises environment (e.g., the room 150 of FIG. 1B). The robotic apparatus may comprise one or more sensors (e.g., LiDAR, structured light, ultrasonic, IR proximity, and/or other sensors) configured to provide information about the environment (e.g., distance to walls, objects in the environment, and/or other environmental information). The robotic apparatus may comprise one or more sensors (e.g., inertial motion sensor, positioning sensor, odometry sensor, and/or other sensors) configured to provide information about motion of the apparatus. The robotic apparatus may be configured to explore (e.g., roam) the premises in order to map boundaries and/or object positions of the premises environment (e.g., the room 150). The environment exploration may comprise unattended operation (e.g., during day when the user is not at home). Upon performing premises exploration, the robotic apparatus may produce a map of the environment (e.g., map of the room 150). The user may subsequently train the robotic device to perform a task in accordance with a given trajectory. By way of an illustration, the user may guide the robot through a target trajectory (e.g., the trajectory 152, 156). The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second). During operation, control process of the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (e.g., shortest path, fastest path, lowest energy use, and/or other approaches). In one or more implementations, the learned trajectory navigation may comprise transition from one waypoint to another in a given order (e.g., the order the waypoints may be provided by the user). The control process may utilize the map of the environment obtained during exploration. The control process may be further configured to navigate the portion of the environment in absence of (or away from) waypoints provided by the user (e.g., using corn-row trajectory 152 away from obstacles) (Col. 30, Ln. 50 - Col. 31, Ln. 20).), the at least one waypoint heuristic configured to trigger a waypoint placement on a waypoint map (Szatmary: In some implementations, the method may comprise executing a premises exploration operation. The premises exploration operation may include: navigating an exploration trajectory; upon exploration of a sampling interval of a plurality of sampling intervals, determining a distance to a nearest obstacle and a location of the robotic cleaner; storing the location and the position; amending the map based on a plurality of locations and positions associated with individual ones of the plurality of sampling intervals; and storing the amended map in memory (Col. 4, Ln. 20-29); The method may comprise: based on a first indication from a user, operating the robotic appliance apparatus in a premises exploration mode to produce a map characterizing an interior of a user premises; storing the map in memory; based on a second indication from the user, storing a plurality of waypoints, individual waypoints corresponding to waypoint coordinates on the map; navigating along a first trajectory comprising the plurality of waypoints, navigation along the first trajectory being characterized by a waypoint order; and navigating along a second trajectory, navigation along the second trajectory being characterized by coordinates distant from waypoint coordinates (Col. 3, Ln. 15-27). Upon performing premises exploration, the robotic apparatus may produce a map of the environment (e.g., map of the room 150) (Col. 30, Ln. 66 - Col. 31, Ln. 1).); and in response to the at least one waypoint heuristic triggering the waypoint placement, recording, by the data processing hardware (Szatmary: the instructions may be executable by a processor to perform a method of operating a robotic appliance apparatus (Col. 3, Ln. 14 - 16).), a waypoint on the waypoint map (Szatmary: By way of an illustration, the user may guide the robot through a target trajectory (e.g., the trajectory 152, 156). The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second) (Col. 31, Ln. 3-7). Upon performing premises exploration, the robotic apparatus may produce a map of the environment (e.g., map of the room 150) (Col. 30, Ln. 66 - Col. 31, Ln. 1).), the waypoint associated with at least one waypoint edge and comprising at least some of the sensor data (Szatmary: In some implementations, robotic vacuum cleaning apparatus may be configured to implement safe cable operation, e.g., as shown and described with respect to FIG. 1C. A portion (e.g., 158 in FIG. 1C) of premises may be characterized by presence of cables and/or other sensitive areas (e.g., decorative tile, glass). A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. (Col. 31, Ln. 43-54).), the at least one waypoint edge comprising a pose transform expressing how to move between two waypoints (Szatmary: While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables. (Col. 31, Ln. 54-62); FIG. 1B: a plurality of waypoints can be observed between positions 144 and 146).

Re. CLAIM 2, Szatmary discloses, wherein the image data comprises three-dimensional point cloud data captured by a three-dimensional volumetric image sensor (Szatmary: By way of an illustration, the sensory input 407, 408, 409 may comprise data from one or more sensors (audio, video, range, acoustic, IR, structured light, LiDAR, radio frequency, positioning, inertial, environmental, and/or other sensors) (Col. 16, Ln. 65 - Col. 17, Ln. 2)).
LIDAR is a three-dimensional point cloud data captured by a three-dimensional volumetric image sensor equivalent (MPEP §2183).
Re. CLAIM 3, Szatmary discloses, wherein the three-dimensional volumetric image sensor comprises one or more of a stereo camera, a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor (Szatmary: In one or more implementations, individual ones of the sensory inputs 407, 408, 409 may be configured different from one another, e.g., comprising a subset of the available sensory information. By way of an illustration of target search and manipulation application, a robotic platform may comprise a navigation sensor (e.g., camera, LiDAR, ultrasonic range sensor, and/or other navigation sensor) configured to provide information to a navigation component (Col. 17, Ln. 19-26).).
Re. CLAIM 4, Szatmary discloses, wherein the waypoint heuristic is configured to detect a threshold feature detection within the image data at a current location of the robot (Szatmary: In one or more implementations, the robotic cleaning apparatus may be configured to explore user premises environment (e.g., the room 150 of FIG. 1B). The robotic apparatus may comprise one or more sensors (e.g., LiDAR, structured light, ultrasonic, IR proximity, and/or other sensors) configured to provide information about the environment (e.g., distance to walls, objects in the environment, and/or other environmental information). (Col. 30, Ln. 50-58); In some implementations, robotic vacuum cleaning apparatus may be configured to implement safe cable operation, e.g., as shown and described with respect to FIG. 1C. A portion (e.g., 158 in FIG. 1C) of premises may be characterized by presence of cables and/or other sensitive areas (e.g., decorative tile, glass). A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. (Col. 31, Ln. 43-58)).
In this case, curve 158 (FIG. 1C) is interpreted as a detected threshold to avoid cord chewing.
Re. CLAIM 5, Szatmary discloses, wherein the sensor data of the waypoint comprises: three-dimensional point cloud data captured by a three-dimensional volumetric image sensor (Szatmary: By way of an illustration, the sensory input 407, 408, 409 may comprise data from one or more sensors (audio, video, range, acoustic, IR, structured light, LiDAR, radio frequency, positioning, inertial, environmental, and/or other sensors) (Col. 16, Ln. 65 - Col. 17, Ln. 2)); and pose data comprising inertial measurement data measured by an inertial measurement unit (IMU) of the robot (Szatmary: The robotic apparatus may comprise one or more sensors (e.g., inertial motion sensor, positioning sensor, odometry sensor, and/or other sensors) configured to provide information about motion of the apparatus. (Col. 30, Ln. 57-61)).
LIDAR is a three-dimensional point cloud data captured by a three-dimensional volumetric image sensor equivalent (MPEP §2183).
Re. CLAIM 7, Szatmary discloses, wherein the waypoint comprises a robot pose constraint configured to cause the robot to achieve an oriented pose at the waypoint (Szatmary: In some implementations, robotic vacuum cleaning apparatus may be configured to implement safe cable operation, e.g., as shown and described with respect to FIG. 1C. A portion (e.g., 158 in FIG. 1C) of premises may be characterized by presence of cables and/or other sensitive areas (e.g., decorative tile, glass). A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables. In some implementations, time instance associated with the disabling of the brushing component may be configured based on one or more of physical contact between a contact sensor (e.g., push contact, proximity detection whiskers) and the cable, a proximity sensor output (e.g., distance to the cable) and speed of approach of the cable by the robotic apparatus, and/or other parameters (e.g., prior outcomes). (Col. 31, Ln. 43 - Col. 32, Ln. 2)).
In this case, the safe cable constraint that causes the robot to adjust height or stop brushing motor at waypoints inside element 158 (FIG. 1C) is interpreted as a robot pose constraint configured to cause the robot to achieve an oriented pose at the waypoint.
Re. CLAIM 8, Szatmary discloses, wherein the waypoint map is locally consistent with neighboring waypoints (Szatmary: FIG. 1C, Element 156 displays a series of waypoints locally consistent with neighboring waypoints.).
Re. CLAIM 9, Szatmary discloses, wherein the waypoint edge comprises an annotation indicating a spatial feature of the environment (Szatmary: FIG. 1C, Element 158).
Curve 158 in FIG. 1B is interpreted as a "waypoint edge comprises an annotation indicating a spatial feature of the environment."
Re. CLAIM 11, Szatmary discloses, A robot comprising: a drive system configured to maneuver the robot about an environment (Szatmary: In some implementations of the decoder corresponding to the analog control and/or analog corrector 212 implementations, the decoder may be further configured to rescale the drive and/or steering signals to a range appropriate for the motors and/or actuators of the platform 230 (Col. 10, Ln. 66 - Col. 11, Ln. 3).); data processing hardware in communication with the drive system (Szatmary: In some implementations of the decoder corresponding to the analog control and/or analog corrector 212 implementations, the decoder may be further configured to rescale the drive and/or steering signals to a range appropriate for the motors and/or actuators of the platform 230 (Col. 10, Ln. 66 - Col. 11, Ln. 3).); and memory hardware in communication with the data processing hardware (Szatmary: Memory 614 and processing components 616 may be available for other hardware/firmware/software needs of the robotic device. The memory component 614 may be configured to store computer executable instructions configured to effectuate a pre-configured predictor component operation (e.g., 410, 480, 510 and/or other) The processing component 616 may interface to the sensory component 620 in order to perform sensory processing e.g., object detection, face tracking, stereo vision, and/or other tasks (Col. 33, Ln. 43 - 52).), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware (Szatmary: the instructions may be executable by a processor to perform a method of operating a robotic appliance apparatus (Col. 3, Ln. 14 - 16).) to perform operations comprising: receiving sensor data of the robot maneuvering in the environment, the sensor data comprising image data (Szatmary: In some implementations of robotic navigation in an arbitrary environment, the sensor component 106 may comprise a camera configured to provide an output comprising a plurality of digital image frames (Col. 9, Ln. 48-51); The input signal may comprise a sequence of images and/or image frames (Col. 8, Ln. 43-44).); executing at least one waypoint heuristic based on the image data (Szatmary: In one or more implementations, the robotic cleaning apparatus may be configured to explore user premises environment (e.g., the room 150 of FIG. 1B). The robotic apparatus may comprise one or more sensors (e.g., LiDAR, structured light, ultrasonic, IR proximity, and/or other sensors) configured to provide information about the environment (e.g., distance to walls, objects in the environment, and/or other environmental information). The robotic apparatus may comprise one or more sensors (e.g., inertial motion sensor, positioning sensor, odometry sensor, and/or other sensors) configured to provide information about motion of the apparatus. The robotic apparatus may be configured to explore (e.g., roam) the premises in order to map boundaries and/or object positions of the premises environment (e.g., the room 150). The environment exploration may comprise unattended operation (e.g., during day when the user is not at home). Upon performing premises exploration, the robotic apparatus may produce a map of the environment (e.g., map of the room 150). The user may subsequently train the robotic device to perform a task in accordance with a given trajectory. By way of an illustration, the user may guide the robot through a target trajectory (e.g., the trajectory 152, 156). The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second). During operation, control process of the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (e.g., shortest path, fastest path, lowest energy use, and/or other approaches). In one or more implementations, the learned trajectory navigation may comprise transition from one waypoint to another in a given order (e.g., the order the waypoints may be provided by the user). The control process may utilize the map of the environment obtained during exploration. The control process may be further configured to navigate the portion of the environment in absence of (or away from) waypoints provided by the user (e.g., using corn-row trajectory 152 away from obstacles) (Col. 30, Ln. 50 - Col. 31, Ln. 20).), the at least one waypoint heuristic configured to trigger a waypoint placement on a waypoint map (Szatmary: In some implementations, the method may comprise executing a premises exploration operation. The premises exploration operation may include: navigating an exploration trajectory; upon exploration of a sampling interval of a plurality of sampling intervals, determining a distance to a nearest obstacle and a location of the robotic cleaner; storing the location and the position; amending the map based on a plurality of locations and positions associated with individual ones of the plurality of sampling intervals; and storing the amended map in memory (Col. 4, Ln. 20-29); The method may comprise: based on a first indication from a user, operating the robotic appliance apparatus in a premises exploration mode to produce a map characterizing an interior of a user premises; storing the map in memory; based on a second indication from the user, storing a plurality of waypoints, individual waypoints corresponding to waypoint coordinates on the map; navigating along a first trajectory comprising the plurality of waypoints, navigation along the first trajectory being characterized by a waypoint order; and navigating along a second trajectory, navigation along the second trajectory being characterized by coordinates distant from waypoint coordinates (Col. 3, Ln. 15-27). Upon performing premises exploration, the robotic apparatus may produce a map of the environment (e.g., map of the room 150) (Col. 30, Ln. 66 - Col. 31, Ln. 1).); and in response to (Szatmary: By way of an illustration, the user may guide the robot through a target trajectory (e.g., the trajectory 152, 156). The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second) (Col. 31, Ln. 3-7). Upon performing premises exploration, the robotic apparatus may produce a map of the environment (e.g., map of the room 150) (Col. 30, Ln. 66 - Col. 31, Ln. 1).), the waypoint associated with at least one waypoint edge and comprising sensor data obtained by the robot (Szatmary: In some implementations, robotic vacuum cleaning apparatus may be configured to implement safe cable operation, e.g., as shown and described with respect to FIG. 1C. A portion (e.g., 158 in FIG. 1C) of premises may be characterized by presence of cables and/or other sensitive areas (e.g., decorative tile, glass). A user may prefer that no brushing action may take place when the robotic cleaner traverses such areas. By way of an illustration, a cable 166 may extend to the appliance 168 disposed on the table 160. As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. (Col. 31, Ln. 43-54).), the at least one waypoint edge comprising a pose transform expressing how to move between two waypoints (Szatmary: While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables. (Col. 31, Ln. 54-62); FIG. 1B: a plurality of waypoints can be observed between positions 144 and 146).
In this case "locations" are interpreted as "waypoints" (The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (Col. 31, Ln. 5-7)). Fig. 1B elements 152 and 156 are trajectories recorded on a map, trajectories are a series of waypoints. In this case element 158 of FIG. 1C is interpreted as a waypoint edge. In this case detecting the presence of a cable is interpreted as obtaining sensor data.
Re. CLAIM 12, Szatmary discloses, wherein the image data comprises three-dimensional point cloud data captured by a three-dimensional volumetric image sensor (Szatmary: By way of an illustration, the sensory input 407, 408, 409 may comprise data from one or more sensors (audio, video, range, acoustic, IR, structured light, LiDAR, radio frequency, positioning, inertial, environmental, and/or other sensors) (Col. 16, Ln. 65 - Col. 17, Ln. 2)).
In this case, Lidar is interpreted as “three-dimensional volumetric image sensor”.
Re. CLAIM 13, Szatmary discloses, wherein the image sensor comprises one or more of a stereo camera, a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor (Szatmary: In one or more implementations, individual ones of the sensory inputs 407, 408, 409 may be configured different from one another, e.g., comprising a subset of the available sensory information. By way of an illustration of target search and manipulation application, a robotic platform may comprise a navigation sensor (e.g., camera, LiDAR, ultrasonic range sensor, and/or other navigation sensor) configured to provide information to a navigation component (Col. 17, Ln. 19-26).).
Re. CLAIM 14, Szatmary discloses, wherein the waypoint heuristic is configured to detect a threshold feature detection within the image data at a current location of the robot (Szatmary: As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables (Col. 31, Ln. 52 - 62).).
In this case, it is the examiners assertion that the cable is within image data (a robotic platform may comprise a navigation sensor (e.g., camera, LiDAR, ultrasonic range sensor, and/or other navigation sensor (Col. 17, Ln. 19-26))
Re. CLAIM 15, Szatmary discloses, wherein the sensor data of the waypoint comprises: three-dimensional point cloud data captured by a three-dimensional volumetric image sensor; and pose data comprising inertial measurement data measured by an inertial measurement unit (IMU) of the robot (Szatmary: By way of an illustration, the sensory input 407, 408, 409 may comprise data from one or more sensors (audio, video, range, acoustic, IR, structured light, LiDAR, radio frequency, positioning, inertial, environmental, and/or other sensors) (Col. 16, Ln. 65 - Col. 17, Ln. 2)).
Re. CLAIM 17, Szatmary discloses, wherein the waypoint comprises a robot pose constraint configured to cause the robot to achieve an oriented pose at the waypoint (Szatmary: While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables (Col. 31, Ln. 54-62).).
The waypoints inside of curve 158 in FIG. 1B are interpreted as waypoint(s) comprises a robot pose constraint configured to cause the robot to achieve an oriented pose at the waypoint.
Re. CLAIM 18, Szatmary discloses, wherein the waypoint map is locally consistent with neighboring waypoints (Szatmary: The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second). During operation, control process of the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (e.g., shortest path, fastest path, lowest energy use, and/or other approaches). In one or more implementations, the learned trajectory navigation may comprise transition from one waypoint to another in a given order (e.g., the order the waypoints may be provided by the user) (Col. 31, Ln. 5-15).).
In this case "locally consistent with neighboring waypoints" is interpreted as planned/intentional/methodical, not random or chaotic (e.g. shortest path, fastest path, or lowest energy use).
Re. CLAIM 19, Szatmary discloses, wherein the waypoint edge comprises an annotation indicating a spatial feature of the environment (Szatmary: While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus (Col. 31, Ln. 54-58).).
Curve 158 of FIG. 1C is interpreted as a "waypoint edge comprises an annotation indicating a spatial feature of the environment."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Szatmary (US 9717387 B1) in view of Kaushal (WO 2007051972 A1).
Re. CLAIM 6, Szatmary teaches, identifying neighboring waypoints to the given waypoint (Szatmary: identify a plurality of waypoint locations characterized by waypoint coordinates on the map (Col. 4, Ln. 44-46); the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (e.g., shortest path, fastest path, lowest energy use, and/or other approaches). In one or more implementations, the learned trajectory navigation may comprise transition from one waypoint to another in a given order (Col. 31, Ln. 8-15).); determining whether the three-dimensional points of the collection of three- dimensional points correspond to a visual edge of an image represented by the three- dimensional point cloud data (Szatmary: In one or more implementations of visual data processing, the sensor data may comprise a plurality of features that may be detected in the sensory output may comprise representations of objects, corner, edges, patches of texture, color, brightness, and/or other patterns that may be present in visual output; audio patterns (e.g., speech elements), and/or other persistent signal patterns that may be relevant to a given task. (Col. 37, Ln. 58-65); By way of an illustration, the sensory input 508, 509 may comprise data from one or more sensors (audio, video, radio frequency, positioning, inertial, environmental, and/or other sensors) characterizing robotic apparatus and/or its environment, state (feedback) of the robotic platform (e.g., motor torque, current draw, battery voltage, position of actuators and/or controllable elements (e.g., rotor blade, rudder, wheel, and/or other controllable elements), and/or other parameters (e.g., depth/range map obtained from vision input using, e.g., LiDAR, structured light and/or other techniques). (Col. 26, Ln. 20-30)); and (Szatmary: The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second). (Col. 31, Ln. 5-7)) the three-dimensional points of the collection of three-dimensional points that correspond to the visual edge (Szatmary: In one or more implementations of visual data processing, the sensor data may comprise a plurality of features that may be detected in the sensory output may comprise representations of objects, corner, edges (Col. 37, Ln. 58-65)) of the image represented by the three-dimensional point cloud data (Szatmary: sensory input 508, 509 may comprise data from one or more sensors (audio, video, radio frequency, positioning, inertial, environmental, and/or other sensors) characterizing robotic apparatus and/or its environment… and/or other parameters (e.g., depth/range map obtained from vision input using, e.g., LiDAR, structured light and/or other techniques)(Col. 26, Ln. 20-30)).
In this case, “visual data processing” for “corner and edge detection”, and “depth/range map obtained from vision input using, e.g., LiDAR” is interpreted as “determining whether the three-dimensional points of the collection of three- dimensional points correspond to a visual edge of an image represented by the three- dimensional point cloud data”. In this case, depth/range mapping and corner/edge detection via visual data/input using LiDAR, and recording locations/waypoints at time interval of 40 times per second is interpreted as associating with the given waypoint the three-dimensional points of the collection of three-dimensional points 
	Szatmary is silent as to, identifying three-dimensional points of the three-dimensional point cloud data of the given waypoint and the neighboring waypoints as a collection of three-dimensional points.
However, Kaushal teaches, “A navigation system (2) comprising a primary mapping apparatus adapted to detect features within an environment and to create a summary map of the environment including an estimate of a point of current location within the environment; a secondary mapping apparatus adapted to provide a detailed three-dimensional map of the local environment in the vicinity of the point of current location; and a processor adapted to determine navigable points within the environment by combining information from the summary map and the detailed map. Specifically, the primary mapping apparatus detects features within the environment using an optical detector and utilises a visual simultaneous localisation and mapping (VSLAM) process (8) to create the summary map of the general environment” [ABS]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Szatmary to include identifying three-dimensional points of the given waypoint and the neighboring waypoints taught by Kaushal. One of ordinary skill in the art would have been motivated to make this modification in order to detect features within an environment and to create a summary map of the environment.
Re. CLAIM 16, Szatmary teaches, identifying neighboring waypoints to the given waypoint (Szatmary: identify a plurality of waypoint locations characterized by waypoint coordinates on the map (Col. 4, Ln. 44-46); the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (e.g., shortest path, fastest path, lowest energy use, and/or other approaches). In one or more implementations, the learned trajectory navigation may comprise transition from one waypoint to another in a given order (Col. 31, Ln. 8-15).); determining whether the three-dimensional points of the collection of three- dimensional points correspond to a visual edge of an image represented by the three- dimensional point cloud data (Szatmary: In one or more implementations of visual data processing, the sensor data may comprise a plurality of features that may be detected in the sensory output may comprise representations of objects, corner, edges, patches of texture, color, brightness, and/or other patterns that may be present in visual output; audio patterns (e.g., speech elements), and/or other persistent signal patterns that may be relevant to a given task. (Col. 37, Ln. 58-65); By way of an illustration, the sensory input 508, 509 may comprise data from one or more sensors (audio, video, radio frequency, positioning, inertial, environmental, and/or other sensors) characterizing robotic apparatus and/or its environment, state (feedback) of the robotic platform (e.g., motor torque, current draw, battery voltage, position of actuators and/or controllable elements (e.g., rotor blade, rudder, wheel, and/or other controllable elements), and/or other parameters (e.g., depth/range map obtained from vision input using, e.g., LiDAR, structured light and/or other techniques). (Col. 26, Ln. 20-30)); and (Szatmary: The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second). (Col. 31, Ln. 5-7)) the three-dimensional points of the collection of three-dimensional points that correspond to the visual edge (Szatmary: In one or more implementations of visual data processing, the sensor data may comprise a plurality of features that may be detected in the sensory output may comprise representations of objects, corner, edges (Col. 37, Ln. 58-65)) of the image represented by the three-dimensional point cloud data (Szatmary: sensory input 508, 509 may comprise data from one or more sensors (audio, video, radio frequency, positioning, inertial, environmental, and/or other sensors) characterizing robotic apparatus and/or its environment… and/or other parameters (e.g., depth/range map obtained from vision input using, e.g., LiDAR, structured light and/or other techniques)(Col. 26, Ln. 20-30)).
In this case “visual data processing” for “corner and edge detection”, and “depth/range map obtained from vision input using, e.g., LiDAR” is interpreted as “determining whether the three-dimensional points of the collection of three- dimensional points correspond to a visual edge of an image represented by the three- dimensional point cloud data”. In this case, depth/range mapping and corner/edge detection via visual data/input using LiDAR, and recording locations/waypoints at time interval of 40 times per second is interpreted as associating with the given waypoint the three-dimensional points of the collection of three-dimensional points 
	Szatmary is silent as to, identifying three-dimensional points of the three-dimensional point cloud data of the given waypoint and the neighboring waypoints as a collection of three-dimensional points.
However, Kaushal teaches, “A navigation system (2) comprising a primary mapping apparatus adapted to detect features within an environment and to create a summary map of the environment including an estimate of a point of current location within the environment; a secondary mapping apparatus adapted to provide a detailed three-dimensional map of the local environment in the vicinity of the point of current location; and a processor adapted to determine navigable points within the environment by combining information from the summary map and the detailed map. Specifically, the primary mapping apparatus detects features within the environment using an optical detector and utilises a visual simultaneous localisation and mapping (VSLAM) process (8) to create the summary map of the general environment” [ABS]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Szatmary to include identifying three-dimensional points of the given waypoint and the neighboring waypoints taught by Kaushal. One of ordinary skill in the art would have been motivated to make this modification in order to detect features within an environment and to create a summary map of the environment.

Claims 10, and 20 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szatmary (US 9717387 B1) in view of Zhu (CN 108052103 A).
Re. CLAIM 10, Szatmary teaches, recording a basin zone around the waypoint (Szatmary: FIG. 1C, Element 158; Curve 158 in FIG. 1B is interpreted as a "recording a basin zone around the waypoint, the basin zone designating an area adjacent to the waypoint.").
Szatmary is silent as to, a robot is configured to use an iterative closest points (ICP) algorithm.
However, Zhu discloses, “An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method, using the depth camera and an inertial measurement unit to loose coupling, obtaining point cloud information collected by the depth camera of depth map, extracting the plane feature; collected by the depth camera RGB image into a grey scale image and plane feature fusion, using an iterative closest point algorithm to optimize the data and an inertial measurement unit data optimized iterative closest to loose coupling, improving pose accuracy using loop detection, the inspection robot running orbit, cloud map and tree hop table map to reach the inspection robot for simultaneous localization and map establishment in the room effect. Through this method improves the inspection robot while positioning precision and robustness of the underground space to reach the inspection robot for simultaneous localization and map building effect of the underground space. When the inspection robot in the underground space to work, under the environment of strong rotating method used by the invention has good robustness” [ABS]. It would have been obvious for one 
Re. CLAIM 20, Szatmary teaches, recording a basin zone around the waypoint (Szatmary: FIG. 1C, Element 158; Curve 158 in FIG. 1B is interpreted as a "recording a basin zone around the waypoint, the basin zone designating an area adjacent to the waypoint.").
Szatmary is silent as to, a robot is configured to use an iterative closest points (ICP) algorithm.
However, Zhu discloses, “An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method, using the depth camera and an inertial measurement unit to loose coupling, obtaining point cloud information collected by the depth camera of depth map, extracting the plane feature; collected by the depth camera RGB image into a grey scale image and plane feature fusion, using an iterative closest point algorithm to optimize the data and an inertial measurement unit data optimized iterative closest to loose coupling, improving pose accuracy using loop detection, the inspection robot running orbit, cloud map and tree hop table map to reach the inspection robot for simultaneous localization and map establishment in the room effect. Through this method improves the inspection robot while positioning precision and robustness of the underground space to reach the inspection robot for simultaneous localization and map building effect of the underground space. When the inspection robot in the underground space to work, under the environment of strong rotating [ABS]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify method disclosed by Szatmary to include ICP taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to optimize path planning.
Re. CLAIM 21, Szatmary teaches, A method comprising (Szatmary: [ABS] Apparatus and methods for training and operating of robotic appliances.): receiving, at data processing hardware, image data of an environment about a robot maneuvering in the environment (Szatmary: In some implementations of robotic navigation in an arbitrary environment, the sensor component 106 may comprise a camera configured to provide an output comprising a plurality of digital image frames (Col. 9, Ln. 48-51); The input signal may comprise a sequence of images and/or image frames (Col. 8, Ln. 43-44).); executing, by the data processing hardware, a traversal path from the first waypoint of the waypoint map to a second waypoint of the waypoint map (Szatmary: The robot may be configured to record locations (e.g., waypoints) of the trajectory at given time intervals (e.g., between 1 and 40 times per second). During operation, control process of the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches (e.g., shortest path, fastest path, lowest energy use, and/or other approaches) (Col. 31, Ln. 5 - 12)).
Szatmary is silent as to executing, by the data processing hardware, an iterative closest points (ICP) algorithm configured to localize to a first waypoint of a waypoint map based on the 
However, Zhu teaches, “An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method, using the depth camera and an inertial measurement unit to loose coupling, obtaining point cloud information collected by the depth camera of depth map, extracting the plane feature; collected by the depth camera RGB image into a grey scale image and plane feature fusion, using an iterative closest point algorithm to optimize the data and an inertial measurement unit data optimized iterative closest to loose coupling, improving pose accuracy using loop detection, the inspection robot running orbit, cloud map and tree hop table map to reach the inspection robot for simultaneous localization and map establishment in the room effect. Through this method improves the inspection robot while positioning precision and robustness of the underground space to reach the inspection robot for simultaneous localization and map building effect of the underground space. When the inspection robot in the underground space to work, under the environment of strong rotating method used by the invention has good robustness” [ABS]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Szatmary to include ICP map building taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to utilize the fast and flexible map building technique provided by ICP. In this case, Tree hop table map is interpreted as analogous to waypoints. Zhu does not explicitly recite the terminology "by the data processing hardware". In this case, "An inspection robot for underground space based on depth 
Re. CLAIM 22, Szatmary also teaches, wherein the image data comprises three-dimensional point cloud data captured by a three-dimensional volumetric image sensor (Szatmary: By way of an illustration, the sensory input 407, 408, 409 may comprise data from one or more sensors (audio, video, range, acoustic, IR, structured light, LiDAR, radio frequency, positioning, inertial, environmental, and/or other sensors) (Col. 16, Ln. 65 - Col. 17, Ln. 2)).
Szatmary does not recite the terminology "wherein the image data comprises three-dimensional point cloud data captured by a three-dimensional volumetric image sensor." However, Szatmary does disclose a robotic platform comprising LIDAR, which creates 3D representations of a target or environment. Thus, implicitly teaching wherein the image data comprises three-dimensional point cloud data captured by a three-dimensional volumetric image sensor.
Re. CLAIM 23, Szatmary also teaches, the image sensor comprises one or more of a stereo camera, a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor (Szatmary: In one or more implementations, individual ones of the sensory inputs 407, 408, 409 may be configured different from one another, e.g., comprising a subset of the available sensory information. By way of an illustration of target search and manipulation application, a robotic platform may comprise a navigation sensor (e.g., camera, LiDAR, ultrasonic range sensor, and/or other navigation sensor) configured to provide information to a navigation component (Col. 17, Ln. 19-26).).
Re. CLAIM 24, Szatmary is silent as to, updating the localization to the second waypoint further comprises comparing the received image data with stored image data of the waypoint map, the stored image data associated with the second waypoint.
However, Zhu teaches, “An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method, using the depth camera and an inertial measurement unit to loose coupling, obtaining point cloud information collected by the depth camera of depth map, extracting the plane feature; collected by the depth camera RGB image into a grey scale image and plane feature fusion, using an iterative closest point algorithm to optimize the data and an inertial measurement unit data optimized iterative closest to loose coupling, improving pose accuracy using loop detection, the inspection robot running orbit, cloud map and tree hop table map to reach the [ABS]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify method disclosed by Szatmary to include updating localization taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to utilize the fast and flexible map building technique provided by ICP. In this case, "An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method" is interpreted as "updating, by the data processing hardware, a localization to the second waypoint of the waypoint map by the ICP algorithm based on the received image data." Specifically, "simultaneous localization and map building" is interpreted as "updating" and implicitly teaching "second waypoint", because map building cannot be accomplished if the process of simultaneous localization and map building isn't repeated, and tree hop table map is interpreted as analogous to waypoints. In this case, “improving pose accuracy using loop detection" is interpreted as "comparing the received image data with stored image data of the waypoint map, the stored image data associated with the second waypoint".
Re. CLAIM 25, Szatmary discloses, determining that a location associated with the localization satisfies a localization distance threshold, the localization distance threshold indicating a distance from a respective waypoint (Szatmary: As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with respect to the floor while traversing over cables. In some implementations, time instance associated with the disabling of the brushing component may be configured based on one or more of physical contact between a contact sensor (e.g., push contact, proximity detection whiskers) and the cable, a proximity sensor output (e.g., distance to the cable) and speed of approach of the cable by the robotic apparatus, and/or other parameters (e.g., prior outcomes) (Col. 31, Ln. 52 - Col. 32, Ln. 2)).
Szatmary teaches executing, by the data processing hardware. Szatmary is silent as to, localization at the location according to kinematic data and inertial measurement data.
However, Zhu teaches, “The principle of the simultaneous visual positioning method is to collect images in the movement process in real time through a camera mounted on the robot, and extract relevant information from the images, and then judge and calculate the robot's running posture and trajectory, and finally realize navigation and real-time positioning” (¶[0006]); “Preferably, too many key frames will bring additional calculations to the back-end (¶[0029]); “An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method, using the depth camera and an inertial measurement unit to loose coupling, obtaining point cloud information collected by the depth camera of depth map, extracting the plane feature; collected by the depth camera RGB image into a grey scale image and plane feature fusion, using an iterative closest point algorithm to optimize the data and an inertial measurement unit data optimized iterative closest to loose coupling, improving pose accuracy using loop detection, the inspection robot running orbit, cloud map and tree hop table map to reach the inspection robot for simultaneous localization and map establishment in the room effect. Through this method improves the inspection robot while positioning precision and robustness of the underground space to reach the inspection robot for simultaneous localization and map building effect of the underground space. When the inspection robot in the underground space to work, under the environment of strong rotating method used by the invention has good robustness” [ABS]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify method disclosed by Szatmary to include inertial and kinematic data taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to impart accurate and robust localization. In this case, "running posture and trajectory" and "while too few key frames will result in too much movement between key frames, insufficient feature matching, and easy loss" is interpreted as "kinematic data".

Claims 26 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 20130325244 A1) in view of Szatmary (US 9717387 B1), and further in view of Zhu (CN 108052103 A).
Re. CLAIM 26, Wang teaches, A robot comprising: a body; legs coupled to the body and configured to maneuver the robot about an environment (Wang: ¶[0156]: The robot body 110, in the examples shown, includes a base 120, at least one leg 130 extending upwardly from the base 120, and a torso 140 supported by the at least one leg 130. The base 120 may support the drive system 200. The robot body (lower portion) 110 also includes a neck 150 supported by the torso 140. The neck 150 supports a head (upper portion) 160, which supports at least a portion of the interfacing module 300. The base 120 includes enough weight (e.g., by supporting the power source 105 (batteries) to maintain a low center of gravity CG.sub.B of the base 120 and a low overall center of gravity CG.sub.R of the robot 100 for maintaining mechanical stability. ¶[0157]: Referring to FIGS. 2 and 4A-4C, in some implementations, the base 120 defines a trilaterally symmetric shape (e.g., a triangular shape from the top view). For example, the base 120 may include a base chassis 122 that supports a base body 124 having first, second, and third base body portions 124a, 124b, 124c corresponding to each leg of the trilaterally shaped base 120 (see e.g., FIG. 4A); Drive system 200 of FIG.4D (210 (wheels), (220 (motors))); data processing hardware in communication with the legs (Wang: ¶[0164]: The leg 130 may include an actuator assembly for moving the second leg portion 134 with respect to the first leg portion 132. The actuator assembly 136 may include a motor driver in communication with a lift motor and an encoder, which provides position feedback to the controller.); and memory hardware in communication with the data processing hardware (Wang: ¶[0006]: Other aspects of the disclosure provide a telepresence robot system including a local terminal and a remote telepresence robot. The local terminal may include an electronic display, a processor, and a memory in communication with the processor, the memory comprising instructions executable by the processor.), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising (Wang: ¶[0006]: Other aspects of the disclosure provide a telepresence robot system including a local terminal and a remote telepresence robot. The local terminal may include an electronic display, a processor, and a memory in communication with the processor, the memory comprising instructions executable by the processor. The executable instructions may be configured to cause the processor to retrieve at least a portion of a plan view map representative of robot-navigable areas of a robot operating surface): receiving image data of an environment about a robot maneuvering in the environment (Wang: ¶[0176]: to achieve reliable and robust autonomous movement, the sensor system 400 may include several different types of sensors which can be used in conjunction with one another to create a perception of the robot's environment sufficient to allow the robot 100 to make intelligent decisions about actions to take in that environment. The sensor system 400 may include one or more types of sensors supported by the robot body 110, which may include obstacle detection obstacle avoidance (ODOA) sensors, communication sensors, navigation sensors, etc. For example, these sensors may include, but are not limited to, proximity sensors, contact sensors, three-dimensional imaging/depth map sensors, a camera (e.g., visible light and/or infrared camera), sonar, radar, Light Detection And Ranging (LIDAR), which can entail optical remote sensing that measures properties of scattered light to find range and/or other information of a distant target), Laser Detection and Ranging (LADAR), etc.).
	Wang is silent as to, executing a traversal path from the first waypoint of the waypoint map to a second waypoint of the waypoint map.
	However, Szatmary teaches, “During operation, control process of the robot may be configured to navigate a learned trajectory from one waypoint to another using a variety of approaches” (Col. 31, Ln. 8 - 10). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify robot disclosed by Wang to include path traversal taught by Szatmary. One of ordinary skill in the art would have been motivated to make this modification in order to learn approaches to and from waypoints.
	Wang in view Szatmary are silent as to, executing an iterative closest points (ICP) algorithm configured to localize to a first waypoint of a waypoint map based on the received image data; updating a localization to the second waypoint of the waypoint map by the ICP algorithm based on the received image data.
[ABS]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Wang in view of Szatmary to include ICP for movement and localization taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to utilize the fast and flexible map building technique provided by ICP. In this case, "tree hop table map" is interpreted as analogous to "waypoints". In this case, "An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method" is interpreted as "updating, by the data processing hardware, a localization to the second waypoint of the waypoint map by the ICP algorithm 
Re. CLAIM 27, the combination of Wang (US 20130325244 A1) in view of Szatmary (US 9717387 B1) and Zhu (CN 108052103 A) as applied above in claim 26, and further, Szatmary also teaches, the image data comprises three-dimensional point cloud data captured by a three-dimensional volumetric image sensor (Szatmary: By way of an illustration, the sensory input 407, 408, 409 may comprise data from one or more sensors (audio, video, range, acoustic, IR, structured light, LiDAR, radio frequency, positioning, inertial, environmental, and/or other sensors) (Col. 16, Ln. 65 - Col. 17, Ln. 2)).
Re. CLAIM 28, Szatmary also teaches, the image sensor comprises one or more of a stereo camera, a scanning light-detection and ranging (LIDAR) sensor, or a scanning laser-detection and ranging (LADAR) sensor (Szatmary: In one or more implementations, individual ones of the sensory inputs 407, 408, 409 may be configured different from one another, e.g., comprising a subset of the available sensory information. By way of an illustration of target search and manipulation application, a robotic platform may comprise a navigation sensor (e.g., camera, LiDAR, ultrasonic range sensor, and/or other navigation sensor) configured to provide information to a navigation component (Col. 17, Ln. 19-26).)
Re. CLAIM 29, Wang is silent as to, updating the localization to the second waypoint further comprises comparing the received image data with stored image data of the waypoint map, the stored image data associated with the second waypoint.
However, Zhu discloses, “An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method, using the depth camera and an inertial measurement unit to loose coupling, obtaining point cloud information collected by the depth camera of depth map, extracting the plane feature; collected by the depth camera RGB image into a grey scale image and plane feature fusion, using an iterative closest point algorithm to optimize the data and an inertial measurement unit data optimized iterative closest to loose coupling, improving pose accuracy using loop detection, the inspection robot running orbit, cloud map and tree hop table map to reach the inspection robot for simultaneous localization and map establishment in the room effect. Through this method improves the inspection robot while positioning precision and robustness of the underground space to reach the inspection robot for simultaneous localization and map building effect of the underground space. When the inspection robot in the underground space to work, under the environment of strong rotating method used by the invention has good robustness” [ABS]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by Wang to include updating map information by comparison taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to strengthen map building and localization. In this case, “improving pose accuracy using loop 
Re. CLAIM 30, Wang is silent as to, executing, by the data processing hardware, localization at the location according to kinematic data and inertial measurement data.
However, Zhu discloses, “The principle of the simultaneous visual positioning method is to collect images in the movement process in real time through a camera mounted on the robot, and extract relevant information from the images, and then judge and calculate the robot's running posture and trajectory, and finally realize navigation and real-time positioning” (¶[0006]); “Preferably, the movement from M to S is described by rotation R and translation t, and it is solved by the iterative closest point algorithm” (¶[0020]); “Preferably, too many key frames will bring additional calculations to the back-end and loopback detection, while too few key frames will result in too much movement between key frames, insufficient feature matching, and easy loss” (¶[0029]); “An inspection robot for underground space based on depth inertia milometer of simultaneous localization and map building method, using the depth camera and an inertial measurement unit to loose coupling, obtaining point cloud information collected by the depth camera of depth map, extracting the plane feature; collected by the depth camera RGB image into a grey scale image and plane feature fusion, using an iterative closest point algorithm to optimize the data and an inertial measurement unit data optimized iterative closest to loose coupling, improving pose accuracy using loop detection, the inspection robot running orbit, cloud map and tree hop table map to reach the inspection robot for simultaneous localization and map establishment in the room effect. Through this method [ABS]. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by modified Wang to include inertial and kinematic data taught by Zhu. One of ordinary skill in the art would have been motivated to make this modification in order to impart accurate and robust localization. In this case, "running posture and trajectory" and "while too few key frames will result in too much movement between key frames, insufficient feature matching, and easy loss" is interpreted as "kinematic data".
Wang in view of Zhu teaches updating the localization to the second waypoint. Wang in view of Zhu are silent as to, determining that a location associated with the localization satisfies a localization distance threshold, the localization distance threshold indicating a distance from a respective waypoint.
However, Szatmary teaches, “As the robotic cleaning apparatus traverses the trajectory 156 from location 144 to location 146 it may detect presence of the cable 166 in its path. While traversing over the cable 166 proximate area denoted by curve 158, the robotic cleaner controller may disable brush component rotation so as to reduce and/or eliminate cable wrapping (chewing) by the cleaning apparatus. In some implementations, the robotic cleaner may be configured to adjust clearance (e.g., distance between bottom of the enclosure and the floor surface and/or distance between the brushing component and the floor) with (¶[0159]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a robot disclosed by modified Wang to include localization distance threshold indicating a distance from a respective waypoint taught by Szatmary. One of ordinary skill in the art would have been motivated to make this modification in order to avoid damage to robot, persons or property. In this case, the loop (158) in FIG. 1B is interpreted as a distance threshold indicating a distance from a respective waypoint".

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WIRBEL (US 20170131102 A1)
AHN (US 20120089295 A1)
Yoon (US 20100172571 A1)
Dooley (US 20170203446 A1)
Farlow (US 20150158182 A1)
Field (US 20150355638 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./             Examiner, Art Unit 3663              


/ADAM D TISSOT/Primary Examiner, Art Unit 3663